UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4105


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAVON V. COLLINS, a/k/a Bang,

                Defendant - Appellant.



                             No. 14-4106


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAVON V. COLLINS, a/k/a Bang,

                Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston.      David A. Faber,
Senior District Judge. (2:12-cr-00102-1; 2:07-cr-00198-1)


Submitted:   July 10, 2014                 Decided:    July 16, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Acting Federal Public Defender, Jonathan D.
Byrne, Appellate Counsel, Lex A. Coleman, Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.    R.
Booth Goodwin II, United States Attorney, John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In     these    consolidated     appeals,    Shavon     V.    Collins

appeals his 84-month prison sentence after pleading guilty to

possession of a firearm and ammunition subsequent to a felony

conviction, and his consecutive 24-month prison sentence imposed

by the district court in its judgment revoking his supervised

release on a prior felony conviction.                On appeal, he contends

that both sentences are unreasonable.             We affirm.

            We review a criminal sentence for reasonableness using

an abuse of discretion standard.             United States v. McManus, 734

F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552

U.S. 38, 51 (2007)).             We first consider whether the district

court     committed    a    significant       procedural     error,      such    as

improperly       calculating     the   Guidelines    range     or   inadequately

explaining the sentence imposed.             United States v. Allmendinger,

706 F.3d 330, 340 (4th Cir.), cert. denied, 133 S. Ct. 2747

(2013).      If the sentence is procedurally reasonable, we then

consider    whether    it   is    substantively     reasonable,     taking      into

account the totality of the circumstances.                 Gall, 552 U.S. at

51.     We presume that a sentence within or below a properly

calculated Guidelines range is substantively reasonable.                   United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).

            In sentencing, the district court must first correctly

calculate the defendant’s Guidelines range.                  Allmendinger, 706

                                         3
F.3d at 340.       The court is next required to give the parties an

opportunity to argue for what they believe is an appropriate

sentence, and the court must consider those arguments in light

of the factors set forth in 18 U.S.C. § 3553(a) (2012).                                   Id.

When imposing a sentence, the court must make and place on the

record    an    individualized            assessment    based      on     the      particular

facts of the case.            United States v. Carter, 564 F.3d 325, 328,

330 (4th Cir. 2009).            While a court must consider the statutory

factors     and    explain          its   sentence,       it     need     not      explicitly

reference       § 3553(a)      or     discuss     every      factor     on      the   record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

The    court    “should       set    forth   enough     to      satisfy      the    appellate

court that [it] has considered the parties’ arguments and has a

reasoned       basis    for    exercising       [its]     own    legal     decisionmaking

authority.”       Rita v. United States, 551 U.S. 338, 356 (2007).

               We will affirm a sentence imposed after revocation of

supervised release if it is within the statutory maximum and not

plainly unreasonable.               United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).               We first consider whether the sentence

is procedurally or substantively unreasonable.                          Id. at 438.        In

this     initial       inquiry,      we    take    a    more      deferential         posture

concerning issues of fact and the exercise of discretion than

reasonableness review for Guidelines sentences.                              United States

v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                           Only if we find

                                              4
the sentence unreasonable must we decide whether it is plainly

so.   Id. at 657; see also United States v. Bennett, 698 F.3d

194, 200 (4th Cir. 2012) (if sentence unreasonable under Gall,

552 U.S. 38, then we decide whether it is plainly so).                        While a

district court must explain its sentence, the court “need not be

as detailed or specific when imposing a revocation sentence as

it must be when imposing a post-conviction sentence.”                          United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

           “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                      United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                    In exercising such

discretion   the    court    “is    guided   by   the    Chapter      Seven    policy

statements   in    the    federal    Guidelines    manual,       as   well    as   the

statutory factors applicable to revocation sentences under 18

U.S.C.   §§ 3553(a),      3583(e).”         Id.   at    641.      “Chapter      Seven

instructs that, in fashioning a revocation sentence, ‘the court

should sanction primarily the defendant’s breach of trust, while

taking into account, to a limited degree, the seriousness of the

underlying violation and the criminal history of the violator.’”

Id.   (quoting     U.S.    Sentencing    Guidelines       Manual       ch.    7,   pt.

A(3)(b) (2012)).         It also instructs that a revocation sentence

“shall be ordered to be served consecutively to any sentence of

imprisonment that the defendant is serving, whether or not the

sentence of imprisonment being served resulted from the conduct

                                        5
that is the basis of the revocation.”                              USSG § 7B1.3(g).         We

presume     that      a     sentence       within      the       Chapter     Seven     policy

statement range is reasonable.                  Webb, 738 F.3d at 642.

               We have reviewed the record and conclude that both

sentences are reasonable.              On appeal, Collins contends that his

84-month prison sentence is greater than necessary to comply

with the purposes of § 3553(a), and it gives insufficient weight

to his cooperation with the Government.                          He further contends his

consecutive 24-month prison sentence on revocation of his prior

supervised release is unduly punitive and plainly unreasonable

in light of the purposes of supervised release.                           We disagree.

               While Collins was on supervised release for his prior

felony    conviction,        he     shot    a    man       three    times,    and    the   man

sustained permanent or life-threatening bodily injury.                                Collins

also committed other violations of his supervised release.                                  He

was convicted in state court of malicious wounding, and he was

sentenced to two to ten years in prison.                          On the federal firearm

conviction, the probation officer determined that his Guidelines

range    was    110   to     120    months.          The    district      court     sustained

Collins’s      objection       to    application            of     the   attempted     murder

cross-reference           pursuant   to     U.S.      Sentencing         Guidelines    Manual

§§ 2A2.1, 2K2.1(c) (2013), and determined that his Guidelines

range was 70 to 87 months.                      The court imposed the 84-month

sentence       to   run     concurrently            with    the     state    sentence      and

                                                6
recommended     that   he   receive   credit      for    time    served       on   that

sentence.     The court explained its sentence was sufficient but

not   greater   than    necessary     to   comply       with    the    purposes     of

§ 3553(a), and specifically to punish Collins for his serious

offense   and   behavior,    to    instill      within    him    and    the    public

proper respect for the law, and to provide for a proper period

of incapacitation from his further crimes.                While Collins argued

for a sentence of 70 months or lower, the court rejected that

request   and   selected    84    months   in    view     of    his    “significant

criminal history and the nature of that criminal history and the

fact that it’s extended over a long period of time”; but the

court did sentence him “slightly below the top of the Guidelines

in an effort to give him some credit for his cooperation.”                          We

conclude that the district court did not abuse its discretion.

            On the revocation of supervised release, the district

court determined that Collins’s Chapter Seven policy statement

range was 18 to 24 months, and his statutory maximum was three

years.      The court explained its consecutive 24-month sentence

was “an appropriate sanction to the defendant’s breach of trust,

taking into account the nature and circumstances of the offense

and the history and characteristics of the defendant, including

his lengthy criminal history and the number and seriousness of

the violations of supervised release”; and it was necessary to

provide adequate deterrence “to similar conduct by others and to

                                       7
protect the public from further crimes of the defendant.”                  We

conclude that the revocation sentence is reasonable.

           Accordingly, we affirm the district court’s judgments.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     8